Filed 4/28/22 P. v. Gonzalez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047400
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. SS981989)

             v.

 JUAN MANUEL GONZALEZ,

             Defendant and Appellant.


         In 1999, defendant Juan Manuel Gonzalez was convicted by jury trial of second
degree murder (Pen. Code, § 187)1 and attempted murder (§§ 664, 187). The jury found
true gang enhancements (§ 186.22, subd. (b)(1)) for both counts, personal and intentional
discharge of a firearm (§ 12022.53, subd. (c)) for the murder count, and personal and
intentional discharge of a firearm causing great bodily injury (§ 12022.53, subd. (d)) for
the attempted murder count. Defendant was sentenced to an aggregate term of 67 years
to life. The court also imposed a restitution fund fine of $10,000. This court affirmed the
judgment on appeal. (People v. Gonzalez (Apr. 5, 2001, H020233) [nonpub. opn.].)
         In 2019, proceeding in pro per, defendant filed a postjudgment motion for
“sentence modification” due to his “inability to pay.” Relying on People v. Dueñas
(2019) 30 Cal.App.5th 1157, defendant argued that the prosecution failed to present
evidence that he “had the ability to pay any fine, fee, or assessment, and the trial court

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
made no finding that he had the ability to pay.” Thus, he argued that “those fines and
fees must be stayed.” The trial court summarily denied the motion. Defendant now
appeals from the denial of his motion.
       On appeal, defendant, now represented by appointed counsel, argues: (1) section
1201.5 conferred jurisdiction on the trial court to consider his postjudgment motion; (2)
the order is appealable under section 1237, subdivision (b), and section 1237.2; (3) the
legal doctrines that would normally bar a postjudgment motion do not apply here; and (4)
imposition of the $10,000 restitution fine without determining that defendant had an
ability to pay it violated his due process and equal protection rights, and constituted an
excessive fine. The Attorney General responds that the appeal must be dismissed
because the trial court lacked jurisdiction to entertain defendant’s postjudgment motion.
We agree.
       “Generally, once a judgment is rendered and execution of the sentence has begun,
the trial court does not have jurisdiction to vacate or modify the sentence. [Citations.]”
(People v. Torres (2020) 44 Cal.App.5th 1081, 1084 (Torres); People v. Turrin (2009)
176 Cal.App.4th 1200, 1207-1208 [applying the foregoing general rule to a request to
modify a restitution fine] (Turrin).) “There are exceptions to the general rule. [For
example, a] court may recall a sentence and resentence a defendant under certain
circumstances within 120 days of the defendant’s custody commitment. (§ 1170,
subd. (d)(1).) Resentencing is also authorized under the circumstances specified in
sections 1170.126, 1170.18, and 1170.95. Courts may correct computational and clerical
errors at any time. [Citation.] Unauthorized sentences and ‘ “ ‘obvious legal errors at
sentencing that are correctable without referring to factual findings in the record or
remanding for further findings’ ” ’ are correctable at any time. [Citations.]” (Torres, at
p. 1085.)




                                              2
       It is undisputed that the execution of defendant’s sentence began before he filed
the motion that is the subject of this appeal. Accordingly, the trial court lacked
jurisdiction to grant that motion unless there is an applicable exception to the general rule
that the trial court lacks jurisdiction to modify a sentence after execution has begun. It is
further undisputed that none of the established exceptions to that general rule is
applicable. Instead, defendant argues that section 1201.5 expanded superior court
jurisdiction to allow for the modification of fines, fees, and assessments even after a final
judgment.
       Section 1201.5 provides in full: “Any motions made subsequent to judgment must
be made only upon written notice served upon the prosecution at least three days prior to
the date of hearing thereon. No affidavit or other writing shall be presented or considered
in support thereof unless a copy of the same has been duly served upon the prosecution at
least three days prior to a hearing thereon. Any appeal from an order entered upon a
motion made other than as herein provided, must be dismissed by the court.” By its plain
terms, section 1201.5 concerns the service and notice requirements of “[a]ny motions
made subsequent to judgment . . . .” It does not, either explicitly or by implication,
modify the general rule that once a judgment is rendered and execution of the sentence
has begun the trial court is without jurisdiction to vacate or modify the sentence.
       Defendant also argues that the trial court had jurisdiction to consider the motion as
a motion to vacate judgment. Not so. A judgment may be collaterally attacked with a
motion to vacate only if the judgment is void on its face. (People v. Marr (1941) 46
Cal.App.2d 39, 41-42.) Here, the judgment is indisputably not void on its face. “Not
being void on its face, any errors or uncertainties could have been reached by appropriate
action before judgment or presented on appeal from the judgment and are, therefore, not




                                              3
reviewable on an appeal from an order denying a motion to vacate the judgment.”2 (Id. at
p. 42.)
          As for section 1237, subdivision (b), that section authorizes an appeal “[f]rom any
order made after judgment, affecting the substantial rights of the party.” However, if a
trial court does not have jurisdiction to rule on a motion to modify a sentence, then an
order denying such a motion does not affect a defendant’s substantial rights and is
therefore not appealable under section 1237, subdivision (d). Here, “[s]ince the trial
court lacked jurisdiction to modify the restitution fines, its order denying defendant’s
motion requesting the same did not affect his substantial rights and is not an appealable
postjudgment order.” (Turrin, supra, 176 Cal.App.4th at p. 1208.)
          Next, defendant relies extensively on the Supreme Court’s recent decision in
People v. Perez (2020) 9 Cal.5th 1, in which the Court held that a defendant’s failure to
object to the admission of case-specific testimonial hearsay does not forfeit an appellate
claim based on People v. Sanchez (2016) 63 Cal.4th 665. (Perez, at pp. 4, 9.) Perez,
however, is inapposite, as it involved the question of forfeiture in a direct appeal, where
there was a change in the law between the time of trial and appeal. Defendant’s case
involves a question of jurisdiction, not forfeiture. Nothing in Perez speaks to or
authorizes a postjudgment motion made nearly 20 years after the judgment became final.
          Finally, defendant argues that the trial court’s order is appealable under section
1237.2. We disagree. Section 1237.2 provides in full: “An appeal may not be taken by
the defendant from a judgment of conviction on the ground of an error in the imposition
or calculation of fines, penalty assessments, surcharges, fees, or costs unless the


          2
        Defendant also argues, relying on Ward v. Ward (1881) 59 Cal. 139, that the trial
court had the authority to adjudicate his postjudgment motion “as a substitute for a writ
audita querela,” which also provides this court with jurisdiction to adjudicate its denial.
As defendant admits that a motion to vacate judgment is the statutory equivalent of a writ
of audita querela, as described in Ward, we do not address this argument separately.

                                                4
defendant first presents the claim in the trial court at the time of sentencing, or if the error
is not discovered until after sentencing, the defendant first makes a motion for correction
in the trial court, which may be made informally in writing. The trial court retains
jurisdiction after a notice of appeal has been filed to correct any error in the imposition or
calculation of fines, penalty assessments, surcharges, fees, or costs upon the defendant’s
request for correction. This section only applies in cases where the erroneous imposition
or calculation of fines, penalty assessments, surcharges, fees, or costs are the sole issue
on appeal.”
       Thus, section 1237.2 bars criminal appeals challenging only the imposition or
calculation of fines, penalty assessments, surcharges, fees, or costs unless the claim of
error has been raised first in the trial court. The provision’s legislative history indicates
that its purpose is to conserve judicial resources and avoid costly appeals. (Torres, supra,
44 Cal.App.5th at p. 1086.)
       The second sentence of section 1237.2 does, by its plain terms, enlarge trial court
jurisdiction. It states that “[t]he trial court retains jurisdiction after a notice of appeal has
been filed to correct any error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs upon the defendant’s request for correction.” That
represents an expansion of trial court jurisdiction, as the general rule is that the filing of a
valid notice of appeal divests the trial court of jurisdiction and vests jurisdiction in the
appellate court. (People v. Alanis (2008) 158 Cal.App.4th 1467, 1472.)
       Defendant asks us to construe section 1237.2 as perpetually vesting jurisdiction in
the trial court to correct erroneous fines and fees, even if such errors are raised long after
the time for direct appeal has elapsed. That construction is inconsistent with the statutory
language, which provides for the retention of trial court jurisdiction “after a notice of
appeal has been filed . . . .” (§ 1237.2.) Defendant’s construction is also inconsistent
with the statute’s purpose of conserving judicial resources by limiting the number of


                                                5
direct appeals raising common sentencing errors. Permitting defendants to assert error in
the trial court after the time for direct appeal has passed would require the expenditure of
more judicial resources, not fewer. Finally, defendant’s statutory construction is
inconsistent with the legislative history of section 1237.2. That legislative history reveals
that the second sentence of section 1237.2 “was added to address [the] concern . . . that a
defendant who belatedly discovers an erroneous fine could be left without a remedy if he
or she [were] precluded . . . from challenging the fine on appeal (for failing to raise it in
the trial court) and precluded from correcting the error in the trial court because that court
had lost jurisdiction over the case.” (Torres, supra, 44 Cal.App.5th at p. 1087.) Thus,
“the statute’s second sentence furthers [its primary] purpose [of promoting judicial
economy and efficiency] by giving trial courts the power to resolve [fines and fees]
challenges notwithstanding [a] pending appeal. That purpose is not served by extending
the trial court’s jurisdiction to motions made after the conclusion of the direct appeal” or
after the time to appeal has elapsed. (Ibid.)
       In sum, the trial court lacked jurisdiction to grant defendant’s motion to modify his
fines and fees. Given that lack of jurisdiction, the court’s order denying the motion is not
appealable. (Torres, supra, 44 Cal.App.5th at p. 1084.)
       For the foregoing reasons, the appeal is dismissed.




                                                6
                                _______________________________
                                ELIA, ACTING P.J.



WE CONCUR:




_____________________________
BAMATTRE-MANOUKIAN, J.




_____________________________
WILSON, J.




People v. Gonzalez
H047400